Citation Nr: 1611412	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-02 486	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected right knee disability, to include entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to a compensable disability evaluation for the service-connected residuals of a right hand metacarpal fracture.

3.  Entitlement to a temporary total disability rating based on right hand surgery.

4.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected left knee disability.

5.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1978 to August 1986.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2013, the Veteran presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board subsequently remanded the case for additional development.  The case has now been returned to the Board for appellate review.

In a rating decision issued in July 2014, the RO, in part, denied a compensable disability evaluation for the residuals of a right hand metacarpal fracture and denied a temporary total disability rating based on right hand surgery.  That same month, the Veteran's notice of disagreement (NOD) in relation to the noncompensable rating and denial of a temporary total rating was received.  Also, in a rating decision issued in May 2015, the RO denied disability evaluations in excess of ten percent each for the left knee and left ankle.  In September 2015, the Veteran's NOD in relation to the denials of an increased rating for the left knee and ankle was received.  The claims file does not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in July 2014, or in response to the NOD received in September 2015.  Therefore those four claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary in the current appeal as to the right knee disability.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the AMC/RO for action as described below.

In this case, a Supplemental Statement of the Case (SSOC) was most recently issued in November 2014.  In December 2014, an x-ray report relating to the Veteran's right knee was added to VBMS and, in March 2015, VA medical records dated between 2006 and 20125 were added to the Virtual VA file; these records reflect treatment for the right knee disability.  No Supplemental Statement of the Case (SSOC) was issued after these documents were added to the evidence of record.  In addition, the November 2014 SSOC does not list any medical records that were added to the claims file pursuant to the May 2013 Board remand directives.

The case was thereafter transferred to the Board in January 2016.  The RO was in receipt of pertinent VA and private medical records prior to the transfer of the claims file to the Board.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the Statement of the Case (SOC) or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent VA and private medical information was newly obtained by the RO and was not addressed in the SOC or in any SSOC.

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after additional VA and private treatment records were added to the evidence of record.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

In addition, the Veteran, in a September 2014 letter, stated that he was currently on his third judgment relating to his application for Social Security Administration (SSA) disability benefits.  However, no SSA records have been included in the evidence of record.  As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Because such records could reflect the extent and severity of the claimed disability, VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records must be obtained and associated with the claims file.  While the case is in remand status, the originating agency should also obtain any outstanding records pertinent to the Veteran's claim.

Finally, the Veteran submitted a timely NOD, in July 2014, in relation to the noncompensable rating for the right hand metacarpal fracture residuals and denial of a temporary total disability rating.  Also, in September 2015, the Veteran's NOD in relation to the denials of an increased rating for the left knee and ankle was received.  Because the AOJ did not subsequently issue an SOC addressing any one of those four issues, the Board must remand the matters for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Contact the Social Security Administration to obtain all the medical records associated with the appellant's application for benefits, as well as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  Associate those records with the claims file.  

2.  Contact the Veteran and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his service-connected right knee since 2013.  After securing the necessary release(s), obtain such records.  In particular, VA treatment records dated from February 2015 onward must be obtained.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  If any additional development is necessary to re-adjudicate the right knee issue on appeal, especially in light of any newly received records, that development should be done.

5.  Thereafter, re-adjudicate the Veteran's right knee increased rating/TDIU claim on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.

6.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

7.  Examine the Veteran's claims for increased ratings (residuals right metacarpal fracture; left knee; left ankle) and his claim for a temporary total rating based on right hand surgery.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless any matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  

8.  If, and only if, the Veteran files a timely substantive appeal, should any issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

